Citation Nr: 1723240	
Decision Date: 06/21/17    Archive Date: 06/29/17

DOCKET NO.  06-10 541	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUE

Entitlement to service connection for a chronic respiratory disability, to include asthma, emphysema, chronic obstructive pulmonary disease ("COPD"), and pneumonia.  


REPRESENTATION

Veteran represented by:	Katie K. Molter, Esq.


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

M. Timbers, Associate Counsel
INTRODUCTION

The Veteran served as a member of the United States Coast Guard, with active duty service from September 1963 through June 1977.  The Veteran had additional periods of active duty service with the United States Army, from October 1990 through March 1991. 

This appeal comes to the Board of Veterans' Appeals ("Board") from an April 2004 rating decision by the Department of Veterans Affairs ("VA") Regional Office ("RO") in Portland, Oregon (hereinafter Agency of Original Jurisdiction ("AOJ")).

In September 2008, the Veteran testified at a Travel Board hearing held at the RO and before the undersigned Veterans Law Judge.  A transcript of the hearing has been reviewed and associated with the Veteran's claims file. 

The Veteran's appeal has been before the Board on serval prior occasions.  More recently, in an October 2013 Board decision, the Veteran's claim for entitlement to service connection was denied.  Thereafter, the Veteran appealed this denial to the Court of Appeals for Veterans Claims ("CAVC/Court").  In an April 2015 Joint Motion for Remand ("JMR"), the Court found Board had erred in finding VA satisfied its duties to assist the Veteran in obtaining relevant medical records.  

In response to this April 2015 JMR, the Board remanded the Veteran's claim to the AOJ once more in October 2015.  In its remand, the Board requested the AOJ complete the required development to assist the Veteran in obtaining the medical records identified in the April 2015 JMR.  A review of the claims file indicates that such development was requested and that the matter has been properly returned to the Board for appellate adjudication.  See Stegall v. West, 11 Vet. App. 268 (1998).

This appeal was processed using Virtual VA and the Veterans Benefits Management System ("VBMS").  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.


FINDING OF FACT

A chronic respiratory disability, to include asthma, emphysema, COPD, and pneumonia was not shown in service, or within proximity thereto, and no respiratory disability shown during the pendency of this appeal is etiologically related to the Veteran's active duty service. 


CONCLUSION OF LAW

The criteria for service connection of a chronic respiratory disability, to include asthma, emphysema, COPD, and pneumonia, have not been met.  38 U.S.C.A. §§ 1101, 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2016). 


REASONS AND BASES FOR FINDING AND CONCLUSION

Before assessing the merits of the appeal, VA's duties under the Veterans Claims Assistance Act ("VCAA") must be examined.  The VCAA provides that VA shall apprise a claimant of the evidence necessary to substantiate his or her claim for benefits and that VA shall make reasonable efforts to assist a claimant in obtaining evidence unless no reasonable possibility exists that such assistance will aid in substantiating the claim.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2016).

In a letter issued in May 2007, VA notified the Veteran of the information and evidence needed to substantiate and complete his claim for service connection, including what part of that evidence he was to provide and what part VA would attempt to obtain for him.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  This letter informed the Veteran to submit medical evidence relating the claimed disability to active service and noted other types of evidence the Veteran could submit in support of his claim.  The Veteran also was informed of when and where to send the evidence.  After consideration of the contents of this letter, the Board finds that VA has satisfied substantially the requirement that the Veteran be advised to submit any additional information in support of his claim.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Additional notice of the five elements of a service-connection claim was provided in letters dated August 2008, as is required by Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

With respect to the timing of the notice, the Board points out that the Court has held that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a Veteran before the initial unfavorable agency of original jurisdiction decision on a claim for VA benefits.  See Pelegrini, 18 Vet. App. at 112.  Here, all relevant notice was issued prior to the currently appealed rating decision; thus, this notice was timely.  And any defect in the timing or content of the notice provided to the Veteran and his service representative has not affected the fairness of the adjudication.  

The Board also finds that VA has complied with the VCAA's duty to assist by aiding the Veteran in obtaining all relevant evidence and affording him the opportunity to give testimony before the AOJ and the Board.  A review of the evidentiary record shows the Veteran's service treatment records ("STRs") have been obtained, as have his VA medical records and all identified private medical records.  VA has further secured the medical records associated with the Veteran's award of Social Security disability benefits.  38 C.F.R. § 3.159(c)

In response to the Board's October 2015 remand, the AOJ placed a Personal Information Exchange System ("PIES") C01-V request for records of the Veteran's hospitalization, during July 1970, at the Coast Guard Air Station in Port Angeles Medical Center.  See March 2016 PIES Request.  However, in July 2016 the National Personnel Records Center ("NPRC") responded to the PIES request and stated no medical records or evidence was found.  The Veteran and his attorney were notified that no records were found in letters dated February 23, 2017.  

The February 2017 letters, to both the Veteran and his representative, documented the steps taken by the AOJ to obtain the relevant medical records.  Additionally, these letters informed the Veteran and his representative of their ability to submit additional medical evidence or argument in support of this appeal.  The letters further advised the Veteran, and his representative, that the AOJ would obtain any outstanding medical records which were identified by the Veteran or his representative.  The Veteran also was informed of when and where to make such a request and where to send any outstanding evidence.   See February 22, 2017 Correspondence.  However, neither the Veteran nor his representative identified or submitted any outstanding evidence or argument.  Thereafter, on March 8, 2017, the AOJ issued a Supplemental Statement of the Case ("SSOC").  Following the issuance of this SSOC, the AOJ did not receive any additional evidence or argument from the Veteran or his representative, and the appeal was certified to the Board.  The Veteran and his representative were notified of this in a letter dated June 1, 2017. 

Thus, it appears that all known and available records relevant to the issue on appeal have been obtained and associated with the Veteran's claims file; the Veteran has not contended otherwise.  Despite multiple opportunities to do so, neither the Veteran nor his representative have submitted any outstanding medical records or have identified any medical records which would be relevant to the Veteran's claim. See 38 U.S.C.A. § 5103A(a)(1),(b); see also Loving v. Nicholson, 19 Vet. App. 96, 102-103 (2005)(discussing requirement that records be adequately identified).  Based upon the steps taken by the AOJ, as outlined above, the Board is satisfied the AOJ has substantially complied with the directives of the October 2015 remand.  See Stegall, 11 Vet. App. at 268.

The Veteran has been provided with numerous VA examinations which addressed the purported causal relationship between the claimed disability and active service.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  During the most recent VA examination, dated March 2013, the Veteran's pertinent medical history was noted by the examiner and a thorough rational was provided which explained, in detail, the findings and conclusions of the examiner.  Given this detailed rational and the supporting citations to the Veteran's medical history, the Board finds this March 2013 VA examination allows for informed appellate review under applicable VA laws and regulations.  Thus, the Board finds this March 2013 VA examination and medical opinions are adequate for rating purposes and an additional examination is not necessary regarding the claim adjudicated in this decision.  See also 38 C.F.R. §§ 3.326, 3.327.  

In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103(c)(2) requires that the Veterans Law Judge ("VLJ") who conducts a hearing fulfill two duties to comply with the above regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, during the September 2008 hearing, the VLJ noted the basis of the prior determination and explained the element of the claim that was lacking to substantiate the Veteran's claim for benefits.  The VLJ specifically noted the issue on appeal and as listed on the title page of this decision.  The Veteran was assisted at the hearing by an accredited representative from the Oregon Department of Veterans' Affairs.  In addition, the VLJ sought to identify any pertinent evidence not currently associated with the claims file that might have been overlooked or was outstanding that might substantiate the claim.  As such, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2) and that any error in notice provided during the Veteran's hearing constitutes harmless error.

Based on the above actions by the AOJ, the Board finds that VA has done everything reasonably possible to notify and to assist the Veteran and no further action is necessary to meet the requirements of the VCAA.  

Moreover, the neither the Veteran nor his representative have advanced any procedural arguments in relation to VA's duties to notify and assist since the Board's October 2015 Remand.  See Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015) (holding that "absent extraordinary circumstances . . . we think it is appropriate for the Board and the Veterans Court to address only those procedural arguments specifically raised by the veteran . . .").  Hence, there is no error or issue that precludes the Board from addressing the merits of this appeal.

Lastly, the Board has thoroughly reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all of the evidence submitted by the Veteran or on his behalf.  See Gonzalez v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claims.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran).

Governing Laws and Regulations for Service Connection

The Veteran seeks entitlement to service connection for his chronic respiratory disability, which includes asthma, emphysema, COPD, and pneumonia (hereinafter collectively referred to as a "respiratory disability").  In statements to the Board, the Veteran has argued his respiratory disability began during his active duty service and/or is etiologically related to his service, including his exposure to and inhalation of toxic substances.  See September 2008 Hearing Testimony.  

In seeking VA disability compensation, a Veteran generally seeks to establish that a current disability results from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110.  "Service connection" basically means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service in the Armed Forces, or if preexisting such service, was aggravated therein.  38 C.F.R. § 3.303.

Establishing service connection generally requires competent evidence showing: (1) the existence of a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381, F.3d 1163, 1167 (Fed. Cir. 2004).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Service connection may also be granted for a disability that is proximately due to, or the result of, a service-connected disability.  See 38 C.F.R. § 3.310(a).  When service connection is thus established for a secondary condition, the secondary condition shall be considered a part of the original condition.  See id; Harder v. Brown, 5 Vet. App. 183, 187 (1993).  The controlling regulation has been interpreted to permit a grant of service connection not only for a disability caused by a service-connected disability, but for the degree of disability resulting from aggravation of a non-service-connected disability by a service-connected disability.  See Allen v. Brown, 7 Vet. App. 439, 448 (1995).  In other words, service connection may be granted for a disability found to be proximately due to, or aggravated by, a service-connected disease or injury.  To prevail on the issue of secondary service connection, the record must show (1) evidence of a current disability, (2) evidence of a service-connected disability, and (3) medical nexus evidence establishing a connection between the current disability and the service-connected disability.  Wallin v. West, 11 Vet. App. 509, 512 (1998); Reiber v. Brown, 7 Vet. App. 513, 516-17 (1995).

Alternatively, VA regulations allow for a current disability to be service connected if the evidence of record reveals the Veteran has a current diagnosis that was chronic in service, or, if not chronic, that was seen in service with continuity of symptomatology demonstrated thereafter.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494-97 (1997).  However, in Walker, the Federal Circuit overruled Savage and limited the applicability of the theory of continuity of symptomatology in service connection claims to those disabilities explicitly recognized as "chronic" in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013); see also Fountain v. McDonald, 27 Vet. App. 258 (2015) (adding tinnitus as an "organic disease of the nervous system" to the list of disabilities explicitly recognized as "chronic" in 38 C.F.R. § 3.309(a)).

As to the Veteran's claim none of his presently diagnosed respiratory disabilities are listed as a chronic disease 38 C.F.R. § 3.309(a).  While § 3.309(a) does list bronchiectasis as a chronic disease, the Veteran has not been diagnosed with this disability.  Therefore the presumptive connection provisions based on "chronic" in-service symptoms and "continuous" post-service symptoms under 38 C.F.R. § 3.303(b) does not apply. 

The determination of whether the requirements of service connection have been met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  See Baldwin v. West, 13 Vet. App. 1, 8 (1999).  In making these determinations, the Board must consider and assess the credibility and weight of all evidence in the claim file, including the medical and lay evidence, to determine its probative value.  In doing so, the Board must provide its reasoning for rejecting any evidence favorable to the claimant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992); Barr v. Nicholson, 21 Vet. App. 303 (2007).

When there is an approximate balance of evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each issue shall be given to the claimant.  See 38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 4.3.  A claimant need only demonstrate an approximate balance of positive and negative evidence in order to prevail. See Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  For a claim to be denied on the merits, a preponderance of the evidence must be against the claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

Turning to the Veteran's appeal, the Board finds the first two prongs of service-connection have been established.  First, as to the current disability requirement, the medical evidence shows several diagnoses for respiratory disabilities, including COPD, asthma, and emphysema.  See 38 U.S.C.A. §§ 1110, 1131; See also Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).  Second, a review of the Veteran's STRs indicates he was treated at various time for respiratory conditions during his active duty service.  See e.g. July 1970 treatment for left lower lobe pneumonia; October 1975 treatment for bronchitis; and July 1976 treatment for tracheobronchitis.

Therefore, the question for consideration in the Veteran's appeal is whether there is a causal relationship between these in-service treatments for respiratory conditions and the Veteran's current respiratory disability.  In statements to the Board, the Veteran has argued his exposure to fire smoke, fuel fumes, and asbestos were all causes and contributing factors to his current respiratory disability.  See August 2005 Statement in Support of Claim; see also January 2011 Statement in Support of Claim.  

Although the Board finds the Veteran's statements to be credible, his lay assertions as to an etiology of his respiratory disability are not probative to issue of entitlement to service connection.  See Jones v. West, 12 Vet. App. 383, 385 (1999) (where the determinative issue is one of medical causation or a diagnosis, only those with specialized medical knowledge, training, or experience are competent to provide evidence on the issue); see also Kahana v. Shinseki, 24 Vet. App. 428, 438 (2011).  

The Veteran has additionally argued he has experienced continued chronic respiratory symptoms since his exposure to fumes during his active duty service. See e.g. February 2004 VA Examination, where Veteran reports experiencing a chronic cough since his active duty service.  As explained above, however, none of the respiratory disabilities the Veteran presently seeks service-connection for are recognized as chronic under 38 C.F.R. § 3.309(a) and, therefore, the provisions pertaining to service connection based on continuity of symptomatology are not for application.  

Further, the Board additionally notes that the contemporaneous medical evidence of record weighs against the Veteran's statements of continued symptoms.  For example, during an in-service May 1968 physical examination, the Veteran reported he was in "good condition," but then listed a history of several chronic impairments, including a hand disability and an ear condition among others.  However, the Veteran made no mention or report of any on-going or chronic respiratory symptoms.  Similarly, the Veteran reported no on-going respiratory condition during a February 1976 in-service examination, despite noting other conditions.  A lack of notation where it would be expected, to include during treatment or examination, is noteworthy.  Buczynski v. Shinseki, 24 Vet. App. 221 (2011).

As for the medical evidence of record, the Board finds a preponderance of the evidence is against an award for service connection of a respiratory disability.  Significantly, the Board finds the opinion and conclusions of the March 2013 VA examiner to be highly probative and entitled to significant weight.  Following a thorough review of the Veteran's medical records, including his lay reports and symptoms, the VA examiner concluded the Veteran's current respiratory disability is less likely than not related to the Veteran's active duty service.  In reaching this conclusion, the examiner accepted and considered the Veteran's reports of exposure to toxic substances and fumes during his active duty service.  Despite this presumed exposure, the examiner found that this short-term exposure would not lead to the subsequent development of a chronic respiratory disease.  Rather, the examiner noted that the Veteran's extensive history of smoking, including several decades of smoking two to three packs of cigarettes per day, was "the most likely" cause of the Veteran's current respiratory disability.  

In support of this conclusion, the March 2013 VA examiner cited to the Veteran's progressive development of his current respiratory disability.  The examiner noted the Veteran smoked heavily for several decades, and eventually quit in 1997.  Prior to this cessation, the examiner observed the Veteran developed chronic bronchitis in the 1990s, secondary to his smoking.  This chronic bronchitis subsequently developed into emphysema, and thereafter the examiner observed, the Veteran was diagnosed with COPD in 2001.  Based upon the Veteran's long history of smoking and progressive development of respiratory conditions, the examiner concluded the Veteran's current respiratory disability was more likely than not related to his smoking as opposed to any short-term inhalation of fumes during active service. 

The March 2013 VA examiner additionally concluded that the Veteran's current respiratory disability was less likely than not related to his in-service treatment for various respiratory conditions.  The examiner cited to the numerous instances where the Veteran received treatment for symptoms of coughing, congestion, and other respiratory symptoms, but also noted that each complaint was properly and effectively treated with medications, including antibiotics.  As each acute instance of respiratory symptoms was treated, the examiner explained that there was no supporting evidence of continuing sequela from any in-service respiratory infections.  In further support of this conclusion, the examiner observed the Veteran's November 1990 U.S. Army entrance examination revealed no history of a cough or other respiratory impairment. 

The Board finds the medical opinion and conclusions of the March 2013 VA examiner are entitled to significant probative weight.  The negative nexus opinion was rendered by the examiner following a thorough review of the Veteran's STRs and subsequent post-service medical records.  Furthermore, this opinion was supported by a reasoned analysis, with citations to relevant findings in the Veteran's medical records.

In contrast, the Board finds the February 2004 VA examiner's speculative favorable opinion to be entitled no probative value.  Following a review of the Veteran's medical records, and with consideration of the Veteran's lay statements, the February 2004 VA examiner opined the current respiratory disability "may be the result primarily of tobacco usage," but  that "[f]ire training . . . certainly could have potentiated this.'" Here, the Board finds that the favorable medical opinion has diminished probative value because it is entirely speculative and offers no basis for the opinion rendered.  See Obert v. Brown, 5 Vet. App. 30 (1993) (medical opinion expressed in terms of "may" also implies "may or may not" and is too speculative to establish medical nexus); see also Chotta v. Peake, 22 Vet. App. 80, 86 (2008) (Board may not award benefits when the award would be based upon pure speculation).  

The Board further emphasizes that the probative value of a medical opinion is generally based on the scope of the examination or review, as well as the relative merits of the expert's qualifications and analytical findings, and the probative weight of a medical opinion may be reduced if the examiner fails to explain the basis for an opinion.  See Sklar v. Brown, 5 Vet. App. 140 (1993).  Additionally, the thoroughness and detail of a medical opinion are among the factors for assessing the probative value of the opinion.  See Prejean v. West, 13 Vet. App. 444, 448-49 (2000).  As such, the Board finds the March 2013 VA examiner's opinion outweighs the speculative conclusion of the February 2004 VA examiner and is thus entitled to significant weight.  See Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993)(finding the credibility and weight to be attached to medical opinions is within the province of the Board as adjudicators).

Lastly, the Veteran has previously argued that while serving on active duty with the U.S. Coast Guard, he was exposed to asbestos.  During his February 2004 VA examination, the Veteran testified he was stationed aboard a ship that required innumerable valve replacements which involved removing and replacing asbestos insulation.  The Veteran contends this exposure eventually contributed to and/or caused his current respiratory disability. 

There is no specific statutory or regulatory guidance with regard to claims for service connection for asbestos-related diseases; however, VA issued a circular on asbestos-related diseases in 1998 which provided guidelines for considering asbestos compensation claims and which are now included in the amended/rewritten VA Adjudication Procedures Manual ("Manual").  See M21-1, Part IV, Subpart ii, Chapter 1, Section I, Paragraph 3, "Developing Claims for [Service Connection] for Asbestos-Related Diseases. 

The Manual provides that Veterans who were exposed to asbestos while in service and developed a disease related to that asbestos exposure may receive compensation benefits. Claims based on exposure to asbestos require a military occupational skill with exposure to asbestos or other exposure event associated with service sufficient to request an examination with medical opinion as described in M21-1, Part IV, Subpart ii, 1.I.3.f, and a diagnosed disability that has been associated with in-service asbestos exposure. 

Based upon the Veteran's reported military history, specifically his statements that he worked in boiler rooms during his active duty service with the Coast Guard, the Board finds he was likely exposed to asbestos during his active duty service. However, mere exposure to asbestos is not a disability upon which benefits may be granted. Instead, the evidence must establish the Veteran currently has a respiratory disorder related to his in-service exposure to asbestos. 

In this regard, the March 2013 VA examiner, following a thorough review of the Veteran's medical records and reported history, concluded there was no evidence which suggested evidence of a respiratory disability due to asbestos exposure.  Specifically, the examiner noted there was no documented evidence of asbestosis or any other asbestosis related lung disease, either in the Veteran's STRs or within his post-service medical records.  For further support of this conclusion, the examiner cited to the Veteran's May 2012 chest x-ray which showed no evidence of asbestosis.  Similarly, a September 2012 computerized tomography ("CT") scan of the Veteran's abdomen, finding the lung bases were "clear," was cited as supporting evidence. 

The Board has additionally considered the Veteran's continued lay statements regarding an etiological link between his asbestos exposure and current respiratory disability.  However, the Board finds the question of etiology between the Veteran's asbestos exposure and his current respirator disability is a complex question for which the Veteran lacks medical training and expertise.  Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007).  While the Veteran is competent to report what he experienced and describe his current symptoms, he is not competent to ascertain the etiology of his current respiratory disability and its relationship to in-service asbestos exposure.  There is nothing in the record to suggest that the Veteran has the appropriate training, experience, or expertise to render an opinion regarding the etiology of his respiratory disability.  See 38 C.F.R. § 3.159 (a)(1) (setting forth that competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions).  Therefore, the Board has reviewed all the medical evidence of record, but finds no probative evidence establishes a causal link between the Veteran's active duty service and his subsequent respiratory disability. 

Based upon the analysis above, the Board finds that the weight of the competent and credible evidence demonstrates that the Veteran's current respiratory disability was not incurred in or otherwise related to the Veteran's active duty service.  Therefore, the Board finds that the weight of the lay and medical evidence of record is against a finding of a causal relationship between the Veteran's active duty service and his current respiratory disability.  For these reasons, the Board finds that a preponderance of the evidence is against the Veteran's claim for service connection and the claim must be denied. Because the preponderance of the evidence is against the claim, the benefit-of-the-doubt doctrine is not for application.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.


ORDER

Entitlement to service connection for a chronic respiratory disability, to include asthma, emphysema, COPD, and pneumonia, is denied. 




______________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


